THEATTORNEY                GENERAL
                           OF   TEXAS




Honorable R. F. Robinson
County Attorney
Willacy County
Raymondvllle, Texas

Dear Mr. Robinson:
                       Opinion No. O-7419
                       Re: Construction of Senate Bill MO. 123
                           of the 49th Legislature as to its
                           applicability to County Clerk, under
                           the facts stated.
         We beg to acknowledge receipt of your request for an
opinion upon the above-captioned subject matter, your letter
being as folllows:
         "I would like your opinion at your earliest aonveni-
     ence on the question as to whether er net the authorized
     increase in salary to County offlolels In en smount not to
     esseed 23% would be applicable to the amount eutherized te
     be paid to the County Clerk for keeping the Finance Ledger
     of the County.
         "The Commissioners* Court of Wlllacy County has passed
     an order increasing such salary for the keeping of the
     Ffnanc Ledger, provided the same sheuld be considered
     lawful.
         "I feel sure that this matter has probably been brought
     to your attention before this time and that yeu will be ab$e
     to fu,rnishus with your opinion within a very short time.
         Senate Bill No. 123 emended fht fellewIng Articles of
the Revised CSvll Statutes, making them to read as follows:~
         "Artl.cle38%: "(a) The Commissloners'Court is hereby
     authorized, when in their judgment the financial condition
     of the county and the needs of the officers justify the
     imrease, to enter an order increasing the compensation of
     the prezlnct, county and district officers in an additional
     amount not to exceed twenty-five (25%) per cent of the sum
     allowed under the law for the fiscal year of 1944, provided
                                                                . .
                                                                      c




Honorable R. F. Robinson, page 2 (o-7419)


     the total cempensation authmized under the law for the
     flsoal year of 1944 did not exceed the sum of Thirty-s%x
     Hundred ($3600.00) Dollars.”
          Artiole 3902 t “9. The Cemlssloners Ceurt is hereby
    authorized, when in their judgnient the finanolal oendition
    sf the oounty and the needs ef the deputies, assistants
    end olerks o? any distriat,     oeunty w precinot eflicer
    justify the inoreeoe,    to enter en erder lnoreeslag the
    oompsnsetion of such deputy, assistant     er clerk in an
    additional emmnt not to exoeed twenty-five (25%) per cent
    of the mm ellQwed under the law for the flsoal year of
    1944, provided the tats1 ooapensetlon autherlced under the
    law for the fiioal year ef 1944 did not exoeed Thirty-six
    Hundred ($3600.00)    Dollars."
           Artiole 3912e, Seb. 13: “(e) The Cemmlaslmners Court
     io hereby authorleed, when in their judgment the flnanalal
     omdltbn    of' the oetmty and the needs o? tha efiioers jweti-
     fy the inoreaoe, to enter an order inoreaslng the oompo~icla-
     ttion of the prrolnot oounty and dirtrlot     effioecs in en
     additional amunt nok to exooed twenty-iivo (25s) per aant
     Of tho auntallonod undor the law iOr tho fIllor yew of
     1944, provided tho t&al oo~onoatlcn       autherlrod under the
     law for the ilaoal             44 did not rxaood the sum mT
     Thirty-61x  Hundred 7           Dollarr.”
         Tho rmr~grnay olaurr Is a8 rrllcwnt
          "The feOt that thr Oost @i l%ving IO rioing and the
    pu~oharlng powrr of the dellar Ir drorra#lng,and that
    nagor and 6alerxlrr in prlvatr indurtry    have inorrarrd te an
    extmnt that publ3.o olflorrr   and ompleyorr oontiauo in their
    off%oar at a raorlfior    %n meny InrtanorrJ and the further
    faot @f thr orowdrd o@ndltl@n Of thr oalrndar     WOatIO kn
    OAIF enoy and an imprratlvr publio nrorrrlty &hat thr
    Cow f itutlonal  Rule rrqulrlnp P$Jlr to br read @n thrro
    rrvrral   day@ in raoh Hourr br rwpendrd   and raid~‘Rule 18
    hrrrby ruoprnddrd ad Chir Aot @hall tab lr'rOt amd be in
     roror rrawn
               and abar   itm pamaga, and 16 JLIoo maotad.”
           Eaoh rf thr artLolrr ad root%onr thum amrnddrd author-
i,zem thr twenty-fivr prrornt addlCUna1 Fount or oomponratL@n tQ
  praoinot  oounty and dirtriot oiliorrr.  Undoubtedly thi8
lnoludos hhr County Clerk.
         Smetr Bill   No. 123, auth6rleing   suoh lnoreaso or
Hmomble Il. F. Robinson, page 3 (O-7419)
                                                             .
             to the officers coming within its scope, makes no
cscmpens3tfon.
dis'tfoztionas to the character 0f services performed by such
offl.cero
        p an3 the increase is nst allewed for any partloular class
of"serviae, but is an overall increase in the cempensation hither-
to allcwed to sush officers.
          Perhaps the confusion glvlng rise te your spealflc
mention of keeping the finance ledger grows out of the faot that
ArtloSe S43 of the Revised Civil Statutes, Vernbn's codiflcatlsn,
provides sper~Iff~3al2.y
                      for a compensatlsn for that particular
3ervfce.
          However, Section 3 of Article 3912e forbids the extra
compensation in your county in the following emphatic language:
         "In all cases where the COmmisslonersl court shall have
    determined that aounty officers or precinct afficers in such
    county shall be compensated for their services by the payment
    of arzual saSary, neither the State ef Texas nor any county
    shall be charged with w pay to any 0f the officers so
    compensated, any fee or commission for the performance of ary
    or a91 of the duties of their offices, but such officers shall
    rew&ve said salary in lieu of other fees, commissions or
    ~:omper:sa%3ons
                  which they would otherwise be authorized to
    retaq,pL;
            +++ +. "

          We t:xx:tthat what we have said sufficiently answers
gclu7i,nqu
         h?y 0
                                    Very truly yours
    APPROVED OCTOBER 4, 1946
                                ATTOREEY OENERAL OF TEXAS
       /f&i (>~p<i,v,$~
                   Sellers
                                           /S/ Ode   Speer
    A.TTOR?JEX
             GENERAL OF TEXAS
                                              Ocle Speer
OS-MR.-AMN                                     Assistant

                                       APPROVED
                                       Oplnlon
                                      Committee


                                     By /S/ BWB
                                       Chairman